PER CURIAM.
Eriberto Mendez, a Florida workers’ compensation claimant, filed a petition for benefits which sought authorization of a Spanish-speaking psychiatrist for his evaluation and treatment. Later, Mendez moved for an independent medical examination with a particular psychiatrist. The motion was called up for hearing and claimant’s counsel made an ore tenus request at the hearing for authorization of a Spanish-speaking psychiatrist to treat Mendez. The request was granted and employer/carrier appeal, contending that they were not given notice that this issue would be decided at the hearing, and that they did not have the opportunity to present evidence in opposition.
Appellee has filed an answer brief where he concedes that the arguments of appellants are well-taken. We agree and accordingly reverse and remand to the *442Judge of Compensation Claims for further proceedings on the petition for benefits.
REVERSED AND REMANDED.
WOLF, C.J., ERVIN and LEWIS, JJ., concur.